PER CURIAM:
This appeal challenges an opinion and an order and decision of the United States Tax Court entered July 21, 2015 granting summary judgment for the Commissioner of Internal Revenue. The sole issue before the Tax Court, and before us on appeal, is whether petitioner-appellant Marvel Entertainment, LLC’s consolidated group must reduce its consolidated net operating loss (“CNOL”) under Internal Revenue Code § 108(b)(2)(A) by the total amount of the group’s previously excluded cancellation of indebtedness income under a “single entity” approach as opposed to determining the amount of CNOL apportionable to each member and applying § 108(b)(2)(A) on a member-by-member basis. The Tax Court applied a “single entity” approach to reduce the CNOL, finding deficiencies in income tax due for the taxable years 2003 and 2004 in the amounts of $2,144,756 and $14,453,653, respectively.
Applying de novo review, Scheidelman v. Comm’r, 682 F.3d 189, 193 (2d Cir. 2012), we affirm for substantially the reasons stated by the Tax Court in its complete and well-reasoned opinion, 145 T.C. 69 (2015).